FILED
                            NOT FOR PUBLICATION                              MAR 18 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


FARHANG OSHIDARY,                                 No. 12-16547

               Petitioner - Appellant,            D.C. No. 3:12-cv-02092-SI

  v.
                                                  MEMORANDUM*
GRACE PURPURA-ANDRIOLA, Trustee
FBO Grace Purpura-Andriola Living
Trust; OLGA MICHEL BASIL,

               Respondents - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                            Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Farhang Oshidary appeals pro se from the district court’s judgment denying

his petition to vacate an arbitration award in a securities action against him alleging

breach of fiduciary duty and other claims. We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, Collins v. D.R. Horton, Inc., 505 F.3d 874, 879 (9th

Cir. 2007), and we affirm.

      The district court properly denied Oshidary’s petition because Oshidary

failed to establish any of the limited grounds on which to vacate an arbitration

award under section 10 of the Federal Arbitration Act, or to demonstrate that the

arbitral decision was in manifest disregard of the law. See id. (setting forth narrow

grounds on which a district court may vacate an arbitration award, such as fraud in

the procurement of the award, bias or corruption on the part of the arbitrator,

misconduct in refusing to hear evidence, abuse of power, and manifest disregard of

the law, and explaining that “mere allegations of error are insufficient” (citation

and internal quotation marks omitted)); see also Stolt-Nielsen S.A. v. AnimalFeeds

Int’l Corp., 559 U.S. 662, 671 (2010) (party seeking to vacate an arbitral award

“must clear a high hurdle,” which is not satisfied even by a showing that the

arbitrator committed “a serious error”).

      Moreover, Oshidary failed to show that the failure of the Arbitral Panel’s

Chair to disclose an alleged conflict from twenty years ago involving a lawsuit

unrelated to the subject matter of the arbitration violated California law. See Cal.

Civ. Proc. Code § 1281.9(a) (requiring arbitrators to “disclose all matters that

could cause a person aware of the facts to reasonably entertain a doubt that the


                                           2                                      12-16547
proposed neutral arbitrator would be able to be impartial”); Haworth v. Superior

Court, 235 P.3d 152, 163-64 (Cal. 2010) (reversing the appellate court’s decision

to vacate an arbitration award for violation of § 1281.9 because the alleged conflict

that the arbitrator failed to disclose was both remote in time and unrelated to the

subject matter of the dispute under arbitration).

      Oshidary’s motion for judicial notice, filed on September 20, 2013, is

denied. See Fed. R. Evid. 201(b).

      AFFIRMED.




                                           3                                    12-16547